Exhibit 10.3






QUANTUM CORPORATION






EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated August 17, 2007)




The following constitute the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Quantum Corporation (herein called the “Company”).

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company generally through accumulated payroll deductions. It is the intention of
the Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Internal Revenue Code of 1986, as amended. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2.      Definitions.     (a)      “Board” shall mean the Board of Directors of
the Company.     (b)      “Code” shall mean the Internal Revenue Code of 1986,
as amended. Any reference to a  

section of the Code herein will be a reference to any successor or amended
section of the Code.

(c)      “Common Stock” shall mean the common stock of the Company.   (d)     
“Company” shall mean Quantum Corporation, a Delaware corporation.   (e)     
“Compensation” shall mean all regular straight time earnings, payments for
overtime, shift  

premium, incentive compensation, incentive payments, bonuses and commissions
(except to the extent that the exclusion of any such items for all participants
is specifically directed by the Board or a committee appointed by the Board).

(f) “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of: (i) a leave of
absence agreed to in writing by the Company, provided that such leave is for a
period of not more than 90 days or re-employment upon the expiration of such
leave is guaranteed by contract or statute; or (ii) notification by the Company
of termination under a reduction-in-force. Termination in the case of a
reduction-in-force shall be considered to have occurred at the end of the
employee’s continuation period.

(g) “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board or a committee appointed by the Board from time to time
in its sole discretion as eligible to participate in the Plan.

(h) “Employee” means any person, including an officer, who is customarily
employed for at least twenty (20) hours per week and more than five (5) months
in any calendar year by the Company or one of its Designated Subsidiaries. The
Board or a committee appointed by the Board, in its discretion, from time to
time may, prior to an Enrollment Date for all options to be granted on such
Enrollment Date, determine (on a uniform and nondiscriminatory basis) that the
definition of Employee will or will not include an individual if he or she: (i)
has not completed at least two (2) years of service since his or her last hire
date (or such lesser period of time as may be determined by the Board or a
committee appointed by the Board in its discretion), (ii) customarily works not
more than twenty (20) hours per



#18940






- 1 -




--------------------------------------------------------------------------------

week (or such lesser period of time as may be determined by the Board or a
committee appointed by the Board in its discretion), (iii) customarily works not
more than five (5) months per calendar year (or such lesser period of time as
may be determined by the Board or a committee appointed by the Board in its
discretion), (iv) is an officer or other manager, or (v) is a highly compensated
employee under Section 414(q) of the Code.

(i) “Enrollment Date” shall mean the first Trading Day on or after every
February 6 and August 6 of each year.

(j) “Exercise Date” shall mean the date approximately six months after the
Enrollment Date of an Offering Period and shall be one Trading Day prior to an
Enrollment Date of the immediately following Offering Period.

(k) “Fair Market Value” means, as of any date, the closing sales price of the
Common Stock (or the closing bid, if no sales were reported) as quoted on the
stock exchange with the greatest volume of trading in Common Stock on the last
market trading day prior to the date of determination, as reported in The Wall
Street Journal or such other source as the Board or a committee appointed by the
Board deems reliable.

(l) “Offering Period” shall mean a period commencing on an Enrollment Date and
ending on the Exercise Date, approximately six (6) months later, or as otherwise
set forth in Section 4 hereof.

(m) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(n)      “Plan” shall mean this Employee Stock Purchase Plan.   (o)     
“Purchase Price” shall have the meaning as set forth in Section 7(b).   (p)     
“Subsidiary” shall mean a corporation, domestic or foreign, of which not less
than 50% of the  

voting shares are held by the Company or a Subsidiary, whether or not such
corporation now exists or is hereafter organized or acquired by the Company or a
Subsidiary.

(q) “Trading Day” shall mean a day on which the New York Stock Exchange is open
for trading.



3. Eligibility




(a) Any Employee (as defined in Section 2) who shall be employed by the Company
or one of its Designated Subsidiaries on the date his or her participation in
the Plan is effective shall be eligible to participate in the Plan, subject to
limitations imposed by Section 423(b) of the Code, unless Quantum, in its own
discretion, decides that such participation would infringe any U.S. or foreign
law, rules or regulations.

(b) Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan (i) if, immediately, after the grant,
such Employee (or any other person whose stock would be attributed to such
Employee pursuant to Section 424(d) of the Code) would own shares and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary, or (ii) which permits his rights to purchase shares under
all employee stock purchase plans (as defined in Section 423 of the Code) of the
Company and its Subsidiaries to accrue at a rate which exceeds Twenty-Five
Thousand Dollars ($25,000) of the fair market value of the shares (determined at
the time such option is granted) for each calendar year in which such option is
outstanding at any time.

4. Offering Dates. The Plan shall be implemented by consecutive Offering Periods
with a new Offering Period commencing on an Enrollment Date, and shall continue
thereafter until terminated in accordance with Section 19 hereof. The Board or a
committee appointed by the Board shall have the



#18940






- 2 -




--------------------------------------------------------------------------------

power to change the duration of Offering Periods with respect to future
offerings without stockholder approval if such change is announced at least
fifteen (15) days prior to the scheduled beginning of the first Offering Period
to be affected. In no event shall the duration of an Offering Period exceed nine
(9) months. Notwithstanding the foregoing, no offers hereunder shall be made
until compliance with all applicable securities law has been obtained.

5.      Participation.     (a) An eligible Employee may become a participant in
the Plan by completing a subscription  

agreement authorizing payroll deductions on the form provided by the Company and
filing it with the Company’s payroll office prior to the applicable Enrollment
Date, unless a later time for filing the subscription agreement is set by the
Board or a committee appointed by the Board for all eligible Employees with
respect to a given Offering Period or unless the Company, in its discretion,
decides that an employee may submit contributions to the Plan by other means.

(b) Payroll deductions for a participant shall commence on the first payroll
following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10.



6. Payroll Deductions.




(a) At the time a participant files his subscription agreement, he shall elect
to have payroll deductions made on each payday during the Offering Period at a
rate not exceeding ten percent (10%) of the Compensation which he received on
such payday, and the aggregate of such payroll deductions pursuant to the Plan
during the Offering Period shall not exceed ten percent (10%) of his aggregate
Compensation during said Offering Period. A participant’s subscription agreement
shall remain in effect for successive Offering Periods unless terminated as
provided in Section 10 hereof.

(b) All payroll deductions made for a participant shall be credited to his
account under the Plan. A participant may not make any additional payments into
such account.

(c) A participant may discontinue participation in the Plan as provided in
Section 10, or may change the rate of payroll deductions by submitting written
notice to the Company in the form and manner prescribed by the Board or a
committee appointed by the Board (or its designee) authorizing a change in the
participant’s payroll deduction rate. The change rate shall be effective (i) in
the case of a decrease in rate, with the first payroll period following the
Company’s receipt of the notice of rate change, and (ii) in the case of an
increase in rate at the beginning of the next Offering Period following the
Company’s receipt of the notice of rate change. If a participant has not
followed the procedures prescribed by the Board or a committee appointed by the
Board (or its designee) to change the rate of payroll deductions, the rate of
his or her payroll deductions will continue at the originally elected rate
throughout the Offering Period and future Offering Periods (unless terminated as
provided in Section 10). The Board or a committee appointed by the Board may, in
its sole discretion, limit the nature and/or number of payroll deduction rate
changes that may be made by participants during any Offering Period.



7. Grant of Option.




(a) On the Enrollment Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
the Exercise Date during such Offering Period up to a number of shares of the
Company’s Common Stock determined by dividing such Employee’s payroll deductions
accumulated during the Offering Period ending on such Exercise Date by the lower
of (i) eighty-five percent (85%) of the Fair Market Value of a share of the
Company’s Common Stock on the Enrollment Date, or (ii) eighty-five (85%) of the
Fair Market Value of a share of the Company’s Common Stock on the Exercise Date;
provided that in no event shall an Employee be permitted to purchase in one
calendar year more than a number of shares determined by dividing $25,000 by the
Fair Market Value of a share of the Company’s Common Stock (determined at the
time



#18940






- 3 -




--------------------------------------------------------------------------------

such option is granted), and provided further that such purchase shall be
subject to the limitations set forth in Sections 3(b) and 12 hereof. The option
shall be automatically exercised on the Exercise Date during the Offering
Period, unless the participant has withdrawn pursuant to Section 10, and shall
expire on the last day of the Offering Period.

(b) The purchase price per share of the shares offered in a given offering
Period shall be the lower of: (i) 85% of the Fair Market Value of a share of the
Common Stock of the Company on the Enrollment Date; or (ii) 85% of the Fair
Market Value of a share of the Common Stock of the Company on the Exercise Date
(such price, the “Purchase Price”).

(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s payroll
deductions may be decreased to 0% at such time during any Offering Period which
is scheduled to end during the current calendar year that the aggregate of all
payroll deductions accumulated with respect to such Offering Period and any
other Offering Period ending within the same calendar year equal $21,250.
Payroll deductions shall recommence at the rate provided in such participant’s
subscription scheduled to end in the following calendar year, unless terminated
by the participant as provided in Section 10.

(d) If the Board or a committee appointed by the Board determines, in its sole
discretion, that the exercise of an option or the disposition of Common Stock
issued under the Plan will result in tax liability for which the Company or a
Designated Subsidiary will have an obligation to withhold, the participant must
make adequate provision for the payment of such federal, state, local and
foreign income, social insurance, employment and any other applicable taxes. At
any time, the Company or the Designated Subsidiary may, but will not be
obligated to, withhold from the participant’s compensation the amount necessary
for the Company or the Designated Subsidiary to meet applicable withholding
obligations, including any withholding required to make available to the Company
or the Designated Subsidiary any tax deductions or benefits attributable to the
sale or early disposition of Common Stock by the eligible Employee.

8. Exercise of Option. The participant’s option for the purchase of shares will
be exercised automatically on each Exercise Date of each Offering Period and the
maximum number of full shares subject to option will be purchased for such
participant at the applicable Purchase Price with the accumulated payroll
deductions or other contributions in his or her account unless prior to such
Exercise Date the participant has withdrawn from the Offering Period as provided
in Section 10. During a participant’s lifetime, a participant’s option to
purchase shares hereunder is exercisable only by the participant. No fractional
shares shall be purchased; any payroll deductions accumulated in a participant’s
account which are not sufficient to purchase a full share, or which would cause
the limitations under Sections 3 or 7 hereof to be exceeded, shall be returned
to the participant after the Exercise Date.

9. Delivery. As promptly as practicable after each Exercise Date, the Company
shall arrange the delivery to each participant, as appropriate, the shares of
Common Stock purchased upon exercise of the option. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No participant will have any voting, dividend, or
other stockholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.



10. Withdrawal; Termination of Employment.




(a) A participant may withdraw all but not less than all the payroll deductions
credited to his account under the Plan at any time prior to the end of the
Offering Period by giving written notice to the Company in the form and manner
prescribed by the Board or a committee appointed by the Board



#18940






- 4 -




--------------------------------------------------------------------------------

for such purpose. All of the participant’s payroll deductions credited to his
account will be paid to him promptly after receipt of his notice of withdrawal
and his option for the current Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made during
the Offering Period. If a participant withdraws from an Offering Period, payroll
deductions will not resume at the beginning of the succeeding Offering Period
unless the participant delivers to the Company a new subscription agreement.

(b) Upon termination of the participant’s employment prior to the end of the
Offering Period for any reason, including retirement or death, the payroll
deductions credited to his account will be returned to him or, in the case of
his death, to the person or persons entitled thereto under Section 14, and his
option will be automatically terminated.

(c) In the event a participant fails to remain in Continuous Status as an
Employee of the Company for at least twenty (20) hours per week during the
Offering Period in which the employee is a participant, the participant will be
deemed to have elected to withdraw from the Plan and the payroll deductions
credited to his account will be returned to such participant and such
participant’s option terminated; provided that

(i) if an Employee shall take a leave of absence approved by the Company in
accordance with Section 2(f) of this Plan during an Offering Period in which the
Employee is a participant, the participant will be deemed to have his or her
payroll deductions reduced to 0% during such leave of absence, but he shall
continue to be a participant in the applicable Offering Period and upon his
return to full-time employment with the Company shall be eligible to participate
fully in any remaining portion of the applicable Offering Period. If the
participant fails to return to full-time employment with the Company at the end
of such authorized leave of absence, or if his employment is otherwise
terminated earlier, he shall be deemed to have withdrawn from participation in
the Plan; and

(ii) if an Employee begins working part-time (fewer than twenty (20) hours per
week) with the intent of returning to full-time employment before the end of the
Offering Period in which he is currently participating, the participant will be
deemed to have withdrawn from such Offering Period during such part-time
employment, the payroll deductions credited to his account will be returned to
him, and the rate of his payroll deductions shall be reduced to 0% during such
part-time employment, but he shall continue to be a participant in the
applicable Offering Period, and upon his return to full-time employment with the
Company he shall be eligible to participate fully in any remaining portion of
the applicable Offering Period. If the participant fails to return to full-time
employment with the Company before the end of the applicable Offering Period, or
if his employment with the Company is otherwise terminated earlier, he shall be
deemed to have withdrawn from participation in the Plan.

(d) A participant’s withdrawal from an Offering Period will not have any effect
upon his eligibility to participate in any similar plan which may hereafter be
adopted by the Company or in succeeding Offering Periods.

11.      Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.   12.      Stock.  

(a) The maximum number of shares of the Company’s Common Stock which shall be
made available for sale under the Plan shall be 13,734,637, subject to
adjustment upon changes in capitalization of the Company as provided in Section
18. If the total number of shares which would otherwise be subject to options
granted pursuant to Section 7(a) hereof at the beginning of an Offering Period
exceeds the number of shares then available under the Plan (after deduction of
all shares for which options have been exercised or are then outstanding), the
Company shall make a pro rata allocation of the shares remaining available for
option grant in as uniform a manner as shall be practicable and as it shall
determine to be equitable. In such event, the Company shall give written notice
of such reduction of the number of shares subject to the option to each Employee
affected thereby and shall similarly reduce the rate of payroll deductions, if
necessary.



#18940






- 5 -




--------------------------------------------------------------------------------

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.

(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or in the name of the participant and his spouse, or
as otherwise directed by the participant.

13. Administration. The Plan shall be administered by the Board of Directors of
the Company or a committee appointed by the Board. The administration,
interpretation or application of the Plan by the Board or its committee shall be
final, conclusive and binding upon all participants. Members of the Board who
are eligible Employees are permitted to participate in the Plan, provided that:

(a) Members of the Board who are eligible to participate in the Plan may not
vote on any matter affecting the administration of the Plan or the grant of any
option pursuant to the Plan.

(b) If a committee is established by the Board to administer the Plan, no member
of the Board who is eligible to participate in the Plan may be a member of the
committee.

     Notwithstanding any provision to the contrary in this Plan, the Board or a
committee appointed by the Board may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting the generality of the foregoing, the Board or a
committee appointed by the Board is specifically authorized to adopt rules and
procedures regarding eligibility to participate, the definition of Compensation,
handling of payroll deductions, making of contributions to the Plan (including,
without limitation, in forms other than payroll deductions), establishment of
bank or trust accounts to hold payroll deductions, payment of interest,
conversion of local currency, obligations to pay payroll tax, determination of
beneficiary designation requirements, withholding procedures and handling of
stock certificates which vary with local requirements.



14. Designation of Beneficiary.




(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of the
Offering Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the end of the Offering Period.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice to the Company in the form and manner prescribed by the
Board or a committee appointed by the Board for such purpose. In the event of
the death of a participant and in the absence of a beneficiary validly
designated under the Plan who is living at the time of such participant’s death,
the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares and/or cash to the spouse or to any
one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

     (c) All beneficiary designations will be in such form and manner as the
Board or a committee appointed by the Board may prescribe from time to time.

15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and



#18940






- 6 -




--------------------------------------------------------------------------------

distribution or as provided in Section 14 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Section 10.

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions. Until shares of
Common Stock are issued, participants will only have the rights of an unsecured
creditor with respect to such shares.

17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees at least
annually promptly following an Exercise Date, which statements will set forth
the amounts of payroll deductions, the per share Purchase Price, the number of
shares purchased and the remaining cash balance, if any.

18. Adjustments Upon Changes in Capitalization. In the event that any dividend
or other distribution (whether in the form of cash, shares of Common Stock,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of shares of Common Stock or other
securities of the Company, or other change in the corporate structure of the
Company that affects the shares of Common Stock, then the Board or a committee
appointed by the Board shall, in such manner as it may deem equitable, adjust
the number and class of shares of Common Stock (or other securities, property or
cash) that may be delivered under the Plan, and the number, class, and price of
shares of Common Stock subject to any option under the Plan which has not yet
been exercised, as determined by the Board or a committee appointed by the Board
(in its sole discretion) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.



  19. Amendment or Termination.




(a) The Board of Directors of the Company may at any time and for any reason
terminate or amend the Plan. Except as provided in Section 18 hereof, no such
termination can affect options previously granted, provided that an Offering
Period may be terminated by the Board of Directors or a committee appointed by
the Board on an Exercise Date if the Board or its committee, as applicable,
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its shareholders. Except as provided in
Section 18 and this Section 19 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.

(b) Without shareholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Board (or its
committee) shall be entitled to change the Offering Periods, limit the frequency
and/or number of changes in the amount withheld during an Offering Period,
establish the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
(or its committee) determines in its sole discretion advisable which are
consistent with the Plan.

(c) Notwithstanding anything to the contrary in this Plan, in the event the
Board (or its committee) determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board (or its
committee) may, in its discretion and, to the extent necessary or desirable,
modify or amend the Plan to reduce or eliminate such accounting consequence
including, but not limited to:



#18940






- 7 -




--------------------------------------------------------------------------------

(i) amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards 123(R), including with respect to an Offering
Period underway at the time;

(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(iii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;

(iv)      allocating shares; and   (v)      reducing the maximum percentage of
Compensation a participant may elect to set  



  aside as payroll deductions.




     Such modifications or amendments shall not require stockholder approval or
the consent of any Plan participants.

20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21. Stockholder Approval. If required by Section 19, any amendment to the Plan
shall be subject to approval by the stockholders of the Company within twelve
months before or after the date such amendment is adopted. If such stockholder
approval is obtained at a duly held stockholders’ meeting, it may be obtained by
the affirmative vote of the holders of a majority of the outstanding shares of
the Company present or represented and entitled to vote thereon, which approval
shall be:

(a) solicited substantially in accordance with Section 14(a) of the Securities
Act of 1934 as amended (the “Act”) and the rules and regulations promulgated
thereunder, or (2) solicited after the Company has furnished in writing to the
holders entitled to vote substantially the same information concerning the Plan
as that which would be required by the rules and regulations in effect under
Section 14(a) of the Act at the time such information is furnished; and

(b)      obtained at or prior to the first annual meeting of stockholders held
subsequent to the later of   (i)      the first registration of Common Stock
under Section 12 of the Act, or (ii) the acquisition of an  



equity security for which exemption is claimed.




In the case of approval by written consent, it must be obtained in accordance
with applicable state law.

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.



#18940






- 8 -




--------------------------------------------------------------------------------

23. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board or a committee appointed by
the Board. The New Exercise Date shall be before the date of the Company’s
proposed dissolution or liquidation. The Board or a committee appointed by the
Board shall notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant’s
option has been changed to the New Exercise Date and that the participant’s
option shall be exercised automatically on the New Exercise Date, unless prior
to such date the participant has withdrawn from the Offering Period as provided
in Section 10 hereof.

24. Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation or the sale of substantially all of the assets of the
Company, each outstanding option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period then in progress shall
be shortened by setting a New Exercise Date and such Offering Period shall end
on the New Exercise Date. The New Exercise Date shall be before the date of the
Company’s proposed merger or asset sale. The Board or a committee appointed by
the Board shall notify each participant in writing, at least ten (10) business
days prior to the New Exercise Date, that the Exercise Date for the
participant’s option has been changed to the New Exercise Date and that the
participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.



#18940






- 9 -




--------------------------------------------------------------------------------